Citation Nr: 0632558	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  05-10 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his son


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought.

The veteran provided testimony at a Travel Board hearing 
before the undersigned at the RO in August 2006.

A motion to advance this case on the docket, due to the 
veteran's age, was raised at the Travel Board hearing, and 
was granted by the Board in September 2006.  See 38 U.S.C.A. 
§ 7101 (West 2002 & Supp. 2006); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
bilateral hearing loss which is due to any incident or event 
in active military service, and sensorineural hearing loss as 
an organic disease of the nervous system is not shown to have 
been manifested to a compensable degree within one year after 
his separation from service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has tinnitus 
that is due to any incident or event in active military 
service, and tinnitus as an organic disease of the nervous 
system is not shown to have been manifested within one year 
after his separation from service.



CONCLUSIONS OF LAW

1.  Chronic bilateral hearing loss was not incurred in or 
aggravated by service, nor may sensorineural hearing loss, as 
an organic disease of the nervous system, be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154(b), 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus, as an organic disease of the nervous 
system, be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5103(a), 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As noted,in Pelegrini, the U.S. Court of Appeals for Veterans 
Claims held in part that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial RO decision.  In the present case, that was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a July 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  This 
letter informed the veteran of what evidence was needed to 
substantiate his claims, as well as what evidence and 
information VA would obtain in his behalf and what evidence 
and information he could submit.  He was also informed that 
he could submit any evidence relevant to his claims.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and he has not identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  Thus, for these reasons, any failure in the timing 
or language of VCAA notice by the RO constituted harmless 
error.  See also Conway v. Principi, 353 F.3d 1359, 1374 
(2004), holding that the Court of Appeals for Veterans Claims 
must "take due account of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection are being denied, any issues as to 
rating or effective date are moot.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military, naval, or air 
service, and certain chronic diseases, such as organic 
diseases of the nervous system (e.g., sensorineural hearing 
loss or tinnitus) become manifest to a degree of 10 percent 
or more within one year after the date of separation from 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
in service.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.307, 3.309(a) (2006).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2006).

For disabilities which are claimed to have resulted from 
combat, the law provides a relaxed evidentiary standard of 
proof to determine service connection.  Essentially, in the 
case of a veteran who has engaged in combat with the enemy in 
active service during a period of war, the veteran's account 
of injury during such combat will be accepted as sufficient 
proof of such injury if consistent with the circumstances, 
conditions, or hardships of service, even though there is no 
official record of such incurrence in service.  38 U.S.C.A. § 
1154(b) (West 2002 & Supp. 2006); 38 C.F.R. § 3.304(d) 
(2006); see Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether the claimed injury in service 
actually occurred.  It does not apply to the question of 
whether the in-service injury has resulted in a present 
disability.  See Collette, supra.  The law still requires 
medical evidence of a causal relationship between the 
currently claimed condition and the veteran's service.  See 
Wade v. West, 11 Vet. App. 302, 305 (1998).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2006).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, at 54.

III.  Factual background and analysis

The veteran has claimed that he suffers from bilateral 
hearing loss and tinnitus which he believes are directly 
related to his period of service during World War II.  The 
evidence of record clearly indicates that he had engaged in 
combat with the enemy; he served on board an LST (Landing 
Ship, Tank) as part of the gun crew, and served in the 
British Assault Area during the Normandy invasion between 
June and July 1944.  Among his awards and decorations are the 
European Theater Ribbon with one star, and his Navy 
separation document shows service on LST-72, which was 
involved in the Normandy invasion in June 1944.  Therefore, 
the Board has no doubt that the veteran was exposed to loud 
noise during his period of service.

The service medical records make no mention of any complaints 
of, or treatment for either hearing loss or tinnitus.  The 
May 1946 separation examination noted that his hearing was 
normal on both coin-click and whispered-voice testing.

Outpatient treatment records show that the veteran had 
hearing loss noted in March 2002.  He underwent VA 
examination in October 2003.  The Ear Diseases examination 
noted his wartime service, as well as his post-service 
employment for 43 years as a parts clerk with a brake and 
wheel manufacturing company.  He reported that he had 
experienced tinnitus on the left on an intermittent basis for 
the previous 10 years.  The clinical examination of the ears 
was within normal limits.  The examiner commented that the 
veteran's hearing loss was not due to line-of-duty noise in 
service, but was most likely related to civilian job noise 
(for which he had not been given ear protection).

The October 2003 audiology evaluation also noted the 
veteran's in-service noise exposure, as well as post-service 
employment in a manufacturing plant.  At the time of that 
examination, he denied having tinnitus.  After testing, he 
was diagnosed with bilateral hearing loss.  The examiner 
stated - 

By history, the veteran stated that he only began 
to notice a decrease in hearing the last ten years 
at age 68.  Additionally, he was exposed to 
industrial noise for more than 40 years before 
retiring, and not having used hearing protection.  
The present audiometric pattern is consistent with 
presbycusis, age-related hearing loss, and so not 
likely due to his military service.  The tinnitus 
is not service connected, as the veteran denied 
existence.

The veteran, his wife, and his son testified before the 
undersigned at the RO in August 2006.  His son recounted his 
father's service on board an LST as a 20-mm gun loader, and 
the Board is aware that LSTs had several 20-mm guns among 
their armament.  According to the veteran, the ships were 
engaged in ferrying soldiers to the invasion beaches on and 
after D-Day.  He stated that he would have some buzzing in 
the ears after weapons were fired.  There was also the noise 
of 40-mm guns being fired over their heads from other ships, 
as well as noise from aircraft.  He stated that they had not 
been provided with any ear protection.  Finally, he asserted 
that shared shower stalls in service had led to the onset of 
an ear infection.  He denied any post-service noise exposure.  
He said that the VA examiner had misunderstood him, and that 
he had not worked on the manufacturing floor at his place of 
employment, but instead was in the parts department, and was 
therefore not exposed to constant loud noise.  He said that 
the misunderstanding arose because he had been unable to hear 
the examiner's question, and his wife had been prevented from 
attending the examination to help him.  

The veteran further stated that he had experienced a buzzing 
sensation in his ears immediately after his Navy discharge, 
but that he had not complained about it to anyone.  His wife 
indicated that she could not recall exactly when the veteran 
had started to have trouble with his hearing, only that it 
had been present for many years.  The Board appreciates the 
support of the veteran's claim by his family members at the 
Travel Board hearing.

As noted above, based upon the veteran's valorous service in 
the U.S. Navy during the Second World War, including active 
participation in the Normandy invasion, we have no reason to 
doubt, and we presumptively accept, that he was repeatedly 
exposed to loud noise during his wartime service.  We also 
accept the veteran's clarification, when testifying under 
oath at his hearing before the undersigned, that his post-
service employment did not involve exposure to significant 
noise trauma.  The question now before the Board is whether 
the noise exposure in service is the cause of the present 
disorders for which compensation is claimed.

After careful review of the evidence of record, the Board 
finds that entitlement to service connection for a bilateral 
hearing loss and/or tinnitus is not established.  There is no 
indication that the veteran ever complained of either hearing 
loss or tinnitus during his active naval service, and in fact 
his hearing was reported to be normal at the time of his 
separation.  The objective evidence of record does not show 
any diagnosis of a hearing loss until, at the earliest, the 
1990's, some 50 years after his release from service.  The 
silence of the record between 1946 and the 1990's concerning 
any hearing loss or tinnitus weighs against a finding that 
either condition is related to his service.

In addition, although the veteran's wife and other family 
members are certainly competent to testify as to his trouble 
hearing over the years, they are not competent, as 
laypersons, to render a medical opinion as to whether hearing 
loss or tinnitus existed as an organic neurological disease 
to a compensable degree within one year of his separation 
from service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran has denied that he was exposed to 
significant post-service noise, and he believes that only his 
in-service exposure could have caused his claimed hearing 
loss and tinnitus.  Moreover, he has expressed the belief 
that he may have incurred an infection in service from the 
use of shared showers by Navy personnel.  However, the record 
contains no professional medical support for that theory, 
and, even assuming in-service noise trauma and none after 
service, the examiner clearly stated in October 2003 that the 
veteran's hearing loss pattern is consistent with 
presbycusis, and is age-related. 

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for bilateral 
hearing loss or tinnitus.


ORDER

Entitlement to service connection for a bilateral hearing 
loss is denied.

Entitlement to service connection for tinnitus is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


